Case:19-02177-MCF13 Doc#:80 Filed:02/23/21 Entered:02/23/21 10:14:37                           Desc: Main
                           Document Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF PUERTO RICO

  IN RE:                                              CASE NO. 19-02177 MCF
  SANDRA MARIA DE FATIMA SEDA
  BARLETTA                                            CHAPTER 13
  Debtor

                MOTION FOR WITHDRAWAL OF LEGAL REPRESENTATION

 TO THE HONORABLE COURT:

           COMES NOW, undersigned counsel and before this Honorable Court most respectfully

 states and prays:

           1.    Above captioned petition for relief was filed on April 22, 2019. Docket No. 1.

 Hearing on confirmation of payment plan has been scheduled for April 6, 2021. Docket No. 71.

 Debtor has been granted until March 12, 2021 to reply to Trustee’s report on at docket 70. Docket

 No. 77.

           2.    Serious and unreconcilable conflicts with the case strategy and manner of prosecution

 of above captioned case have arisen causing a disruption in the attorney-client relationship.

           3.    Given the rupture in client-attorney relations regarding the management of the case

 strategy and prosecution of the case, undersigned counsel is not in a position to continue as legal

 representative for Debtor while responsibly complying with her duties to the client, this Honorable

 Court and other parties, as set forth in the Code of Ethics and the Bankruptcy Code and Rules.

 Therefore the undersigned attorney pursuant to the American Bar Association Model Rule 1.16(b)

 requests that this Court grant her withdrawal as legal representative for Debtor in the instant case.

           4.    It is further requested that Debtor be granted a period of thirty (30) days to obtain new

 counsel .

           WHEREFORE, it is respectfully requested that this Court grant this motion for the
Case:19-02177-MCF13 Doc#:80 Filed:02/23/21 Entered:02/23/21 10:14:37                          Desc: Main
                           Document Page 2 of 2



 withdrawal of attorney Noemí Landrau Rivera and Landrau Rivera & Associates from Debtor’s legal

 representation and grant a period of thirty (30) days for Debtor to obtain new counsel.

  RESPECTFULLY SUBMITTED. In San Juan, Puerto Rico this 23rd day of February, 2021.


 I HEREBY CERTIFY: That a true copy of the instant motion has been forwarded via the Court
 electronic filing system to Chapter 13 Trustee at his registered address of record and all other parties
 participating in the Court’s CM/ECF system. Copy of this motion has also been notified on this
 same day to Debtor by regular mail at 8 Calle Tapia, Ocean Park, San Juan, PR 00911.


                                                LANDRAU RIVERA & ASSOC.
                                                Counsel for Debtor
                                                P.O. BOX 270219, SAN JUAN, P.R. 00927-0219
                                                TEL. 787-774-0224 / 787-273-7949


                                                /s/ NOEMI LANDRAU RIVERA
                                                USDC 215510
                                                nlandrau@landraulaw.com


                                                /s/ JOSUE A. LANDRAU RIVERA
                                                USDC 226108
                                                jlandrau@landraulaw.com
